Title: From Benjamin Franklin to Jonathan Williams, Sr., 3 November 1772
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, Nov. 3. 1772
My Sister, to whom I have not now time to write, acquainted me in her last Letter, that there was some Expectation her Daughter would soon be married with her Consent. If that should take Place, my Request is, that you would lay out the Sum of fifty Pounds, lawful Money, in Bedding or such other Furniture as my Sister shall think proper, to be given the new-married Couple towards Housekeeping, with my best Wishes: And charge that Sum to my Account. I can now only add that I am ever Yours most affectionately
B Franklin
Mr Jonathan Williams,
